DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Amendment filed on October 11, 2022.  Claims 1-2 and 11-13 were amended; and claims 21-22 were added.  Claims 3 and 14 remain cancelled.  Thus, claims 1-2, 4-13, and 15-22 are pending. 

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-13, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method of generating a suggested optimal time for performing an agricultural operation in a field, the method comprising: providing a computing device at a location remote from the field, the computing device including a processor and a memory having a time estimator algorithm stored thereon, wherein the processor is operable to execute the time estimator algorithm; receiving data at the time estimator algorithm of the computing device from at least one sensor located in the field, wherein the data indicates a current condition of a crop in the field acquired by the at least one sensor located in the field; receiving, at the computing device, an input from a user indicating a desired agricultural operation; determining, by the time estimator algorithm of the computing device using an agricultural model, a predicted optimal time to perform the desired agricultural operation in the field, wherein the agricultural model determines the predicted optimal time using the data related to the current condition of the crop as an input; receiving crowdsourcing data with the time estimator algorithm of the computing device, wherein the crowdsourcing data is related to agricultural operations occurring within a defined area surrounding the field and within a defined preceding time period; adjusting the predicted optimal time to perform the desired agricultural operation based on the crowdsourcing data to generate a suggested optimal time to perform the desired agricultural operation; communicating the suggested optimal time to a communicator located remote from the computing device; and displaying the suggested optimal time on the communicator.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claim 12.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise, claim 12 is a system claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “execute the time estimator algorithm…” (See: FIG. 1; ¶32, of the instant specification), “receiving…an input from a user indicating a desired agricultural operation…” (See: FIG. 2; ¶33, of the instant specification), and “determining, by the time estimator algorithm of the computing device using an agricultural model, a predicted optimal time to perform the desired agricultural operation in the field …” (See: FIG. 2; ¶38, of the instant specification), and “adjusting the predicted optimal time to perform the agricultural operation calculated by the agricultural model…to generate the suggested optimal time to perform the agricultural operation…” (See: FIG. 2; ¶42, of the instant specification).
Similar limitations comprise the abstract ideas of Claim 12.
What remains of the claimed method is a computing device which includes a processor and a memory (See: FIG. 1; ¶29, of the instant specification), which is set forth at a highly generic level, and a generic sensor (See: FIG. 1; ¶¶25-26, of the instant specification).  The claimed method additionally includes generic data receiving steps, “receiving data…wherein the data is related to a current condition of a crop in the field” (See: FIG. 2; ¶35, of the instant specification), and “receiving crowdsourcing data…” (See: FIG. 2; ¶39, of the instant specification), each of which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  The claimed method additionally recites “communicating the suggested optimal time to a communicator…and displaying the suggested optimal time…” (See: FIG. 2; ¶42, of the instant specification), each of which comprises an insignificant extra-solution (post-solution) activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once the suggested optimal time is communicated to and displayed on the communicator.
Under Step 2B, the only elements outside the judicial exception are a generic computing device, generic data receiving steps, and a generic data transmission step.  Therefore, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as well as claim 12, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2, 4-11, 13, and 15-22 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8 and 10-13, 15-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming (U.S. Patent Publication 2018/0189745 A1); in view of Wiles (U.S. Patent 9,563,852 B1); and further in view of Weldemariam (U.S. Publication 2020/0273172 A1).
Regarding claim 1, Fleming teaches a method of generating suggested optimal times for performing agricultural operations in a field (Fleming: Abstract [“…method, system, and computer program product includes generating a list of optimal farming activities...tracks a completion of the sequenced tasks while providing a notification based on a time and a criticality of each task.”]), comprising:
providing a computing device at a location remote from the field, the computing device including a processor and a memory (Fleming: FIG. 3; ¶63-66 [“Although cloud computing node 10 is depicted as a computer system/server 12, it is understood to be operational with numerous other general purpose or special purpose computing system environments…components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28…”]) having agricultural data stored thereon (Fleming: FIG. 2; ¶35-41 [“…activity planner & optimizing module 207a can generate optimal farming activities along the different phases of farming, which include planning, planting, irrigation, pruning, harvesting…update & cascade agent 204 can be utilized to trigger the activity planning & optimizing module 207a to update existing activities or create a new activity…filter and translate the optimized activities to tasks that are sequenced in the order of their operation or time scale…”]);
receiving data with the computing device (Fleming: FIG. 1; ¶18 [“…activities in each of the phases are optimized by taking into consideration information such as resources available or affordable to the farmer (e.g., farm equipment, farm inputs, farm employees, etc.), water sources, various sensed events and the associated context (e.g., weather, disease, water levels/availability…”]; FIG. 1; ¶26; FIG. 3; ¶29, ¶63-66 {See above.});
determining a predicted optimal time to perform a desired agricultural operation in the field using the data related to a current condition of the crop as an input (Fleming: FIGS. 1-3; ¶20-26 [“In step 102, the optimal farming activities are translated into tasks that are sequenced into an order of operation, possibly including precise time intervals between tasks…In step 102, the watering and applying pesticides is translated into the tasks to perform the activities and when (e.g., the optimal time) to perform each activity…activities, the tasks, the calendar, and the notifications are updated based on sensed events from a plurality of sensors or detected events performed by the user (e.g., updating the sequence if the user performs a task) or based on external activities. For example, external events (e.g., weather, disease patterns, soil moisture levels…”]; ¶35-43 [“…activity planner & optimizing module 207a can generate optimal farming…”]; FIG. 1; ¶18, ¶26 {See above.});
adjusting the predicted optimal time to perform the desired agricultural operation calculated by data related to the current condition of the crop to generate the suggested optimal time to perform the agricultural operation (Fleming: FIGS. 1-3; ¶20, ¶29, ¶35-41, ¶63-66 {See above.});
communicating the suggested optimal time to a communicator located remote from the computing device (Fleming: FIG. 3; ¶65 [“Computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing circuits that are linked through a communications network.”] {See above.}; ¶71 [“Computer system/server 12 may also communicate with one or more external circuits 14 such as a keyboard, a pointing circuit, a display 24…”]); and
displaying the suggested optimal time on the communicator (Fleming: FIGS. 1-3; ¶23, ¶37 [“The farmers can interact with the visual electronic calendar to customize system generated and sequenced tasks…The visual electronic calendar may be accessible to the farmer on his/her own device or community display screen.”]).
Fleming additionally discloses utilizing crowd-sourced information (Fleming: ¶35 [“Activities in each of the phases can be optimized by taking into consideration information of the longitudinal database 201 and how the crops react to the information contained in the database 201 (e.g., via the crop modeling module 205) such as resources available or affordable to the farmer…or crowd-sourced information (e.g., such as best practices by other farmers).”] {See above.}).
However, Fleming is silent as to explicitly teaching a time estimator algorithm, receiving data at the time estimator algorithm of the computing device from at least one sensor located in the field, wherein the data indicates a current condition of a crop in the field acquired by the at least one sensor located in the field, receiving an input from a user indicating a desired agricultural operation, and receiving crowdsourcing data related to agricultural operations occurring within a defined area surrounding the field and within a defined preceding time period.
Wiles, in a similar field of endeavor, discloses a pest and disease modeling framework for precision agriculture (Wiles: Abstract.).  Therein, Wiles discloses receiving data from at least one sensor located in a field (Wiles: FIG. 1; col 9, ln 30-45 [“…information ingested into the present invention may include, in addition to anonymous crowd-sourced observations, one or more of image-based data, vehicular data, sensor data, and information from other third party systems…Sensor data may be provided from one or more sensors in or near a field, such as sensors configured on farm equipment or positioned throughout a field.”]).  Wiles additionally discloses receiving crowdsourcing data related to agricultural operations occurring within a defined area surrounding the field and within a defined preceding time period (Wiles: FIG. 1; col 5, ln 9-21 [“The crowdsourced pest and disease model 100 therefore combines anonymous crowd-sourcing of pest presence and related information such as field-specific weather data…It is to be understood that the word "field" may also include an area, rather than simply a specific field with defined boundaries. Therefore, in one aspect of the present invention (and by way of example), one or more targeted fields 106 may comprise an arbitrarily-sized area. Similarly, a reporting field may likewise comprise a reporting area.”]; col 14, ln 5-20 [“Other methods of analyzing input data may also be employed by the crowd-sourced pest and disease model 100. In another example, a Bayesian approach may be applied to update pre-existing models developed by the artificial intelligence modeling portion 165 of the present invention, as more fields 104 are reported as infested. The present invention may also examine similarities in patterns of important weather variables leading up to pest presence to an additional layer of accuracy to the model 100. This incorporates methods of calculating the similarity of time series data, and adds a further dimension by enabling a look-back at conditions present in the reporting field 104 that impacted development of the pest 102. Such a time-series look-back measures similarities in time-series data sets, and enables pattern-matching of attributes such as weather over time in the targeted field 106 to the pattern in fields where the pest 102 has been observed.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of receiving data indicating a current condition of a crop in the field, where the data includes at least data received from at least one sensor located in the field, and receiving crowdsourcing data related to agricultural operations occurring within a defined area surrounding the field and within a defined preceding time period, disclosed by Wiles, into Fleming, with the motivation and expected benefit of utilizing crowdsourcing data representative of real-time data or activities taking place around a field-of-interest, that may be helpful to determine when the best time to perform a desired agricultural operation.  This method for improving Fleming was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wiles.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Fleming and Wiles to obtain the invention as specified in claim 1.
However, Fleming, in view of Wiles, is silent as to explicitly teaching a time estimator algorithm, and receiving an input from a user indicating a desired agricultural operation.
Weldemariam, in a similar field of endeavor, is directed to methods and systems for crop grading and crop management (Weldemariam: Abstract.).  Therein, Weldemariam discloses various algorithms for estimating an optimal time for harvesting a crop (Weldemariam: FIGS. 1-5; ¶64, ¶74 [“…the method of determining or predicting the crop grading and determining or predicting the optimal time to harvest the crop utilizes learning algorithms and databases of neighboring farms or farms having similar characteristics.”] ; ¶¶90-91 [“…low magnification images of an entire field can be processed by various metadata extraction tools and analytics algorithms…the optimal time to harvest a crop is determined (operation 512). For example, learning algorithms, visual analytics, and databases of neighboring farms or farms having similar characteristics, similar contextual information, and the like can be used to determine the optimal time to harvest a crop.”]).  Weldemariam additionally discloses receiving an input from a user indicating a desired agricultural operation (Weldemariam: FIGS. 1-5; ¶99 [“…a system for determining or predicting a grade of a crop comprises a memory 28; and at least one processor 16, coupled to the memory, and operative to obtain a report regarding a first grade of a crop from a user 504; determine a second grade of the crop from an expert system 508 using deep learning to analyze weather conditions and one or more images of the crop;  determine an optimal time to harvest the crop 512.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of utilizing various algorithms for estimating an optimal time for harvesting a crop, as well as receiving an input from a user indicating a desired agricultural operation, disclosed by Weldemariam, into Fleming, as modified by Wiles, with the motivation and expected benefit of utilizing data and user input to determine when the best time to perform a given agricultural operation, such as harvesting a crop.  This method for improving Fleming, as modified by Wiles, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Weldemariam.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Fleming and Wiles and Weldemariam to obtain the invention as specified in claim 1.
Regarding claim 12, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.  

Regarding claim 2, Fleming, in view of Wiles and Weldemariam, teach all the limitations of the parent claim 1 as shown above.  Fleming discloses the desired agricultural operation includes applying a pesticide to the crop (Fleming: FIG. 1; ¶20 [“…an optimal farming activity can include watering certain crops and applying pesticides.”]).
Regarding claim 13, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.  

Regarding claim 4, Fleming, in view of Wiles and Weldemariam, teach all the limitations of the parent claim 1 as shown above.  Fleming discloses the data from the at least one sensor includes data related to a current soil moisture content in the field (Fleming: FIG. 3; ¶26 [“…external events (e.g., weather, disease patterns, soil moisture levels…”]).
Regarding claim 15, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.  

Regarding claim 5, Fleming, in view of Wiles and Weldemariam, teach all the limitations of the parent claim 1 as shown above.  Fleming discloses receiving data related to a forecast for the field (Fleming: FIG. 2; ¶35 [“…predicted events (e.g., weather…”]);

Regarding claim 6, Fleming, in view of Wiles and Weldemariam, teach all the limitations of the parent claim 5 as shown above.  Wiles discloses receiving the data related to the forecast for the field includes receiving data from at least one website via an internet connection (Wiles: col 2, ln 4-7 [“Other existing approaches to providing information 5 regarding an agricultural pest infestation include websites that map observations…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of receiving the data related to the forecast for the field includes receiving data from at least one website via an internet connection, disclosed by Wiles, into Fleming, as modified by Wiles and Weldemariam, with the motivation and expected benefit of receiving a weather forecast from an external source.  This method for improving Fleming, as modified by Wiles and Weldemariam, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wiles.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Fleming and Wiles and Weldemariam to obtain the invention as specified in claim 6.
Regarding claim 16, the claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.  

Regarding claim 7, Fleming, in view of Wiles and Weldemariam, teach all the limitations of the parent claim 5 as shown above.  Fleming discloses the data related to the forecast for the field includes data related to at least one of a weather forecast for the field for a predefined future time period (Fleming: FIG. 2; ¶39 [“…event tracking agent 202 can detect and track events by analyzing weather trending…”]).
Regarding claim 17, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.  

Regarding claim 8, Fleming, in view of Wiles and Weldemariam, teach all the limitations of the parent claim 1 as shown above.  Wiles discloses the crowdsourcing data related to the agricultural operations within the defined area surrounding the field and within the defined preceding time period includes data related to a crop pesticide application occurring within the defined area (Wiles: FIGS. 1-2; col 16, ln 15-22 [“…such as through a pesticide application, or other practice …”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of using crowdsourcing data related to the agricultural operations within the defined area surrounding the field and within the defined preceding time period includes data related to a crop pesticide application occurring within the defined area, disclosed by Wiles, into Fleming, as modified by Wiles and Weldemariam, with the motivation and expected benefit of performing a crop pesticide application at an optimal time for maximum effectiveness of the pesticide application.  This method for improving Fleming, as modified by Wiles and Weldemariam, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wiles.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Fleming and Wiles and Weldemariam to obtain the invention as specified in claim 8.
Regarding claim 18, the claim recites limitations found within claim 8, and is rejected under the same rationale applied to the rejection of claim 8.  

Regarding claim 10, Fleming, in view of Wiles and Weldemariam, teach all the limitations of the parent claim 1 as shown above.  Fleming discloses the communicator includes a portable handheld device (Fleming: FIGS. 1-2; ¶23 [“The device with which a farmer may interact may include a feature phone, a smartphone…”]).

Regarding claim 11, Fleming, in view of Wiles, teach all the limitations of the parent claim 1 as shown above.  Wiles discloses inputting an equipment setting into the time estimator algorithm of the computing device, wherein the equipment setting is related to a setting of an implement for executing the agricultural operation (Wiles: FIGS. 1-2; col 16, ln 25-29 [“…a notification may be provided directly to tillage equipment to adjust or stop tilling of a targeted field 106, or to irrigation equipment operating in a targeted field 106 to adjust a timing or type of artificial precipitation used, or a direction of application.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of inputting an equipment setting into the time estimator algorithm of the computing device, wherein the equipment setting is related to a setting of an implement for executing the agricultural operation, disclosed by Wiles, into Fleming, as modified by Wiles and Weldemariam, with the motivation and expected benefit of performing a desired agricultural operation.  This method for improving Fleming, as modified by Wiles and Weldemariam, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wiles.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Fleming and Wiles and Weldemariam to obtain the invention as specified in claim 11.

Regarding claim 21, Fleming, in view of Wiles and Weldemariam, teach all the limitations of the parent claim 1 as shown above.  Fleming discloses executing the desired agricultural operation based on the suggested optimal time (Fleming: FIGS. 3-5; ¶18 [“…farm activities are generated or estimated along the different phases of farming, which include planting, planning, irrigation, pruning, harvesting…”]).
Regarding claim 22, the claim recites limitations found within claim 21, and is rejected under the same rationale applied to the rejection of claim 21.  

Claims 9 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Fleming, in view of Wiles and Weldemariam; and further in view of Mewes (U.S. Patent 9,140,824 B1).
Regarding claim 9, Fleming, in view of Wiles and Weldemariam, teach all the limitations of the parent claim 1 as shown above.  However, Fleming, in view of Wiles and Weldemariam, is silent as to explicitly teaching receiving data from an aerial imager, wherein the data from the aerial imager includes an overhead image of the crop in the field.
Mewes, in a similar field of endeavor, discloses a modeling framework for evaluating the impact of weather conditions on farming and harvest operations (Mewes: Abstract.).  Therein, Mewes discloses receiving data related to the current condition of the crop in the field includes receiving data from an aerial imager, wherein the data from the aerial imager includes an overhead image of the crop in the field (Mewes: FIG. 2; col. 11, ln 25-38 [“Another type of input data 102 contemplated within the scope of the present invention is image data, such as field-level processed remotely-sensed imagery in the form of remotely-sensed satellite imagery data 117 and remotely-captured drone imagery data 118, which may be ingested to provide additional support for an assessment of crop and soil states and yield metrics in the harvest advisory model 100. One source of image data representing this remotely-sensed imagery is satellite systems, such as fine temporal resolution low-earth orbit satellites that provide a minimum of three spectral bands. Another source is unmanned or remotely-piloted vehicles such as those commonly referred to as "drones". Other sources are also contemplated, such as for example manned aerial reconnaissance…”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of receiving data from an aerial imager, wherein the data from the aerial imager includes an overhead image of the crop in the field, disclosed by Mewes, into Fleming, as modified by Wiles and Weldemariam, with the motivation and expected benefit of receiving an overhead image of a crop in a field to ascertain a current condition of the crop.  This method for improving Fleming, as modified by Wiles and Weldemariam, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Mewes.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Fleming and Wiles and Weldemariam and Mewes to obtain the invention as specified in claim 9.

Regarding claim 19, Fleming, in view of Wiles and Weldemariam, teach all the limitations of the parent claim 12 as shown above.  Mewes discloses a processor is operable to execute the time estimator algorithm to receive data from an aerial imager (Mewes: FIG. 2; col. 11, ln 25-38 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of receiving data from an aerial, disclosed by Mewes, into Fleming, as modified by Wiles and Weldemariam, with the motivation and expected benefit of receiving an overhead image of a crop in a field to ascertain a current condition of the crop.  This method for improving Fleming, as modified by Wiles and Weldemariam, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Mewes.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Fleming and Wiles and Weldemariam and Mewes to obtain the invention as specified in claim 19.

Regarding claim 20, Fleming, in view of Wiles and Weldemariam and Mewes, teach all the limitations of the parent claim 19 as shown Mewes discloses the data from the aerial imager includes an overhead image of the crop in the field (Mewes: FIG. 2; col. 11, ln 25-38 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of an overhead image of the crop in the field, disclosed by Mewes, into Fleming, as modified by Wiles and Weldemariam and Mewes, with the motivation and expected benefit of receiving an overhead image of a crop in a field to ascertain a current condition of the crop.  This method for improving Fleming, as modified by Wiles and Weldemariam and Mewes, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Mewes.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Fleming and Wiles and Weldemariam and Mewes to obtain the invention as specified in claim 20.
Response to Arguments
Applicant’s arguments filed on October 11, 2022 have been fully considered.  Applicant’s arguments regarding the section 101 rejections have been fully considered but are not persuasive.  Applicant’s arguments regarding the citied prior art are deemed moot on the new grounds of rejection.  Applicant’s amendments necessitated the new ground of rejection.
Applicant’s argue (Remarks pg. 8-9) that “As opposed to coarse, generic information provide by conventional models, the claims provide for determining an optimal time for a particular agricultural operation on demand based on acquired data related to the current condition of the crop and crowdsourcing data related to agricultural operations occurring within a defined area surrounding the field and within a defined preceding time period. These data are utilized to provide more practical and useful information that may be readily applied, but is unavailable with conventional techniques the judicial exception(s) recited in the claims is integrated into a practical application, and thus comprise patent eligible subject matter.”  Applicant’s arguments are not persuasive.
Under Step 2A, prong 1, claim 1, as well as claim 12, includes a mathematical process, which is a judicial exception.  This can be seen in the claim limitations of “execute the time estimator algorithm…” (See: FIG. 1; ¶32, of the instant specification), “receiving…an input from a user indicating a desired agricultural operation…” (See: FIG. 2; ¶33, of the instant specification), and “determining, by the time estimator algorithm of the computing device using an agricultural model, a predicted optimal time to perform the desired agricultural operation in the field …” (See: FIG. 2; ¶38, of the instant specification), and “adjusting the predicted optimal time to perform the agricultural operation calculated by the agricultural model…to generate the suggested optimal time to perform the agricultural operation…” (See: FIG. 2; ¶42, of the instant specification).
What remains of the claimed method is a computing device which includes a processor and a memory (See: FIG. 1; ¶29, of the instant specification), which is set forth at a highly generic level, and a generic sensor (See: FIG. 1; ¶¶25-26, of the instant specification).  The claimed method additionally includes generic data receiving steps, “receiving data…wherein the data is related to a current condition of a crop in the field” (See: FIG. 2; ¶35, of the instant specification), and “receiving crowdsourcing data…” (See: FIG. 2; ¶39, of the instant specification), each of which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  The claimed method additionally recites “communicating the suggested optimal time to a communicator…and displaying the suggested optimal time…” (See: FIG. 2; ¶42, of the instant specification), each of which comprises an insignificant extra-solution (post-solution) activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once the suggested optimal time is communicated to and displayed on the communicator.
Under Step 2B, the only elements outside the judicial exception are a generic computing device, generic data receiving steps, and a generic data transmission step.  In particular, the additional elements of “communicating the suggested optimal time to a communicator…and displaying the suggested optimal time…,” as drafted, amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Mere instructions to apply an exception using generic computer hardware and software cannot provide an inventive concept.  Claim 1, as well as claim 12, is not patent eligible. 

As a result of the above analysis, claim 1, as well as claim 12, do not appear to be patent eligible under 101.
Therefore, the rejection of claim 1, as well as claim 12, and dependent claims 2, 4-11, 13, and 15-22, under section 101, is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2857